Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D21-1201
                 Lower Tribunal Nos. F77-29683 & F77-29684
                             ________________


                            Gilberto Alvarez,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Gilberto Alvarez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LINDSEY, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.